Citation Nr: 0944459	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  03-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel

INTRODUCTION

The Veteran has confirmed active duty service from June 1981 
to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied entitlement to the benefit 
currently sought on appeal.  Since that time, the Veteran has 
moved to within the jurisdiction of the Albuquerque, New 
Mexico RO.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in April 2006 in Albuquerque 
to present testimony on the issue on appeal.  In June 2006, 
the Board remanded the claim for further development. 

The appeal is REMANDED to the agency of original 
jurisdiction.  VA will notify the Veteran if further action 
is required.

REMAND

In conjunction with his original claim, the Veteran reported 
that he served in the Massachusetts National Guard.  Attempts 
were made in to verify that service; however, the 
Massachusetts National Guard had no record of his service.  
During the course of his hearing before the undersigned, the 
Veteran clarified that he started out initially in 
Massachusetts, but then shortly thereafter transferred to the 
Connecticut National Guard.  He further testified that while 
his initial injury to his back was during his active duty 
Army service in 1983, he reinjured it while on National Guard 
duty in 1984 and was treated for the injury on the base in 
Groton, Connecticut.  

A request has not yet been made to the Adjutant General in 
Connecticut to verify this Veteran's National Guard service, 
nor to obtain any additional outstanding service treatment 
records.  This must be done prior to appellate review.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Contact the Adjutant General of the 
Connecticut National Guard to verify this 
Veteran's service from 1984 to 1986 and to 
obtain any outstanding service treatment 
and/or personnel records associated with 
that service.  All attempts to verify this 
service and obtain the records must be 
documented in the file, including any 
negative replies received. 

2.  If service in the Connecticut National 
Guard is confirmed, and if an injury to 
the back is noted in the associated 
records from that service, please conduct 
any necessary further development.  
Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the Veteran's claim.  The Veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


